UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 1) Under the Securities Exchange Act of 1934 Sealed Air Corporation (Name of Issuer) Common Stock, par value $0.10 per share (Title of Class of Securities) 81211K100 (CUSIP Number) Commercial Markets Holdco, LLC c/o Johnson Keland Management, Inc. 555 Main Street, Suite 500 Racine, Wisconsin 53403-4616 (262) 664-7601 Copy to: Helen R. Friedli McDermott Will & Emery LLP 227 West Monroe Street Chicago, IL 60606 (312) 372-2000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 14, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.81211K100 13G Page 2 of 5 Pages 1 Name of Reporting Person. Commercial Markets Holdco, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3 SEC Use Only 4 Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5 Sole Voting Power 0Shares 6 Shared Voting Power 0 Shares 7 Sole Dispositive Power 0 Shares 8 Shared Dispositive Power 0 Shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 0Shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11 Percent of Class Represented by Amount in Row (9) 0% 12 Type of Reporting Person (See Instructions) 00 Item 1.Page 3 of 5 Pages (a) Name of Issuer Sealed Air Corporation (the "Issuer") (b) Address of Issuer’s Principal Executive Offices 200 Riverfront Boulevard Elmwood Park, New Jersey 07407-1033 Item 2. (a) Name of Person Filing This Statement is being filed by the following person (the “Reporting Person”): Commercial Markets Holdco, LLC. (b) Address of Principal Business Office The address for the Reporting Person is Commercial Markets Holdco, LLC, c/o Johnson Keland Management, Inc., 555 Main Street, Suite 500, Racine, WI 53403-4616. (c) Citizenship of each Reporting Person The Reporting Person is organized under the laws of the State of Delaware. (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 81211K100 Item 3. Not applicable. Item 4. OwnershipPage 4 of 5 Pages Ownership (a-c) The ownership information presented above represents beneficial ownership of Common Stock $0.10 par value of the Issuer (the "Shares"), as of November 29, 2012. As of November 29, 2012, the Reporting Person beneficially owned no Shares of the Issuer. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following x Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. CertificationPage 5 of 5 Pages By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief,I certify that the information set forth in this statement is true, complete and correct. Date: November 30, 2012 COMMERCIAL MARKETS HOLDCO, LLC By: /s/ Helen Johnson-Leipold Name: Helen Johnson-Leipold Title: President
